Title: To James Madison from Elias Vander Horst, 6 August 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


6 August 1801, Bristol. Since his last dispatch, has received no letters from JM. Reports grain harvest probably will be abundant and potato crop is promising. Consequently, grain and flour prices have declined and may go lower. Encloses newspapers, London prices current, and last year’s report on Bristol infirmary.
 

   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Enclosures not found.


   A full transcription of this document has been added to the digital edition.
